Citation Nr: 1226817	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO. 07-22 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for epistaxis.

2. Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to undiagnosed illness and secondary to service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for bilateral plantar fasciitis (claimed as flat feet).

4. Entitlement to service connection for a deviated septum.

5. Entitlement to service connection for diverticulitis.

6. Whether new and material evidence has been received to reopen the claim of service connection for a chronic skin rash diagnosed as eczematous dermatitis, to include as due to anthrax exposure.

7. Entitlement to service connection for a chronic skin rash diagnosed as eczematous dermatitis, to include as due to anthrax exposure.

8. Whether new and material evidence has been received to reopen the issue of entitlement to service connection for sleep apnea, to include as secondary to the service connected disability of maxillary sinusitis, allergic rhinitis with headaches and PTSD.

9. Entitlement to service connection for sleep apnea, to include as secondary to the service-connected disability of maxillary sinusitis, allergic rhinitis with headaches and PTSD.

10. Whether new and material evidence has been received to reopen the claim of service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to August 1992, July 2002 to May 2003 and January 2004 to November 2004 with various periods of active duty for training (ACDUTRA), during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2000, February 2007, May 2008, September 2009, April 2010, and June 2010 rating decisions of the RO.

In April 2012, the Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge. A transcript of that hearing has been associated with the claims file.

The July 2010 statement of the case addressed a claim for service connection for bronchitis. However, the substantive appeal was not received within one year of the September 2009 rating decision addressing that claim, nor within 60 days from the date of the statement of the case. The Board does not have jurisdiction of that issue. 38 C.F.R. §§ 20.200, 20.302 (2011).

The issues of service connection for chronic fatigue syndrome, to include as secondary to the service-connected disability of maxillary sinusitis, allergic rhinitis, with headaches; and athralgia (joint and muscle pain) have been withdrawn, as indicated from a January 2012 written statement.

The issues of service connection for flat feet; skin rash; sleep apnea; and whether new and material evidence has been received to reopen the claim of service connection for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed February 2002 rating decision denied the claim of service connection for skin disease, eczematous dermatitis due to chemical exposure and undiagnosed illness.

2. The evidence received since the February 2002 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim of service connection for a skin disability.

3. An unappealed February 2002 rating decision denied the claim of service connection for a sleeping disorder.

4. The evidence received since the February 2002 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim of service connection for sleep apnea.

5. The Veteran was diagnosed with a deviated septum in service.

6. The evidence is in approximate balance as to whether epistaxis is likely related to the service-connected deviated septum and maxillary sinusitis and allergic rhinitis.

7.  The Veteran is shown to have gastrointestinal symptoms, including IBS and diverticulitis symptoms, that are not medically explained. 


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of service connection for a skin disease. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

2. New and material evidence has been received to reopen the claim of service connection for a sleep disorder. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

3. The criteria for the establishment of service connection for a deviated septum are approximated. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4. The criteria for the establishment of service connection for epistaxis are approximated. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

5. The criteria for the establishment of service connection for undiagnosed gastrointestinal disorders are approximated. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

Given the granting of the benefits for deviated septum and epitaxis; and the reopening of the claims of service connection for sleep apnea and a skin disability, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).

New and Material Evidence

The RO denied the Veteran's claims of service connection for a skin disability and sleep problems in a February 2002 rating decision. The Veteran was duly notified of this action and apprised of his appellate rights. He did not appeal the decision in a timely manner. 38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 2002 rating decision consisted of service treatment records (STRs) and personnel records. The disabilities were denied because of lack of nexus to service.

Evidence added to the record since the February 2002 includes private treatment records, August 1998 and 2010 VA examinations, treatment records from Oklahoma VA Medical Center, lay statements from the Veteran, wife, and military "buddy," and testimony from the Veteran.

In October 2007, the Veteran submitted a "buddy" statement from J. B. He stated that he knew the Veteran since August 1990 and that he did not have chronic skin rashes before leaving the Gulf War. J. B. stated that the Veteran had severe problems with eczematous dermatitis chronic skin rashes during the Gulf War; the Veteran would wash 3 times per day and use skin cream for scaly skin on both sides of his legs and a fungal infection that appeared periodically. The Veteran's wife stated that his skin problems started after the Gulf War, but during service. (See October 2007 Written Statement).

At the September 2011 hearing, the Veteran testified that he had sleep apnea symptoms in 2002 and was diagnosed within one year of leaving service. He further asserts that the sleep apnea was secondary to his service-connected disabilities. (See Hearing Transcript pp. 6-7, 13).

The Veteran's testimony and statements from his wife and military "buddy" specifically relate to an unestablished fact necessary to substantiate the claims for service connection and raise a reasonable possibility of substantiating the claims. Since the evidence is both new and material, the claims of service connection for a skin disability and sleep apnea are reopened.


Service Connection-In General

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011). In addition, service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310(a) (2011). VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(b). 

VA regulations provide that compensation will be paid to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability if that disability (a) became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and (b) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317 (2011).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) The following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms (Chronic fatigue syndrome, Fibromyalgia, or Irritable bowel syndrome). The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. Id.

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders. 38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War, if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness, or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001). If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable. Ortiz, 274 F.3d at 1365.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


Deviated Septum and Epistaxis

The Veteran asserts that he has a deviated septum since service and that his nose bleeds are secondary to his deviated septum and service-connected disabilities. (See May 2009 Written Statement).

STRs reflect that in a June 1979 Report of Medical Examination the Veteran denied ear, nose, or throat trouble, head injury, broken bones, bone, joint or other deformity. However, a July 1979 STR noted treatment for nose bleeds secondary to dryness. January 1980 and March 1980 STRs note that the Veteran was treated for nose bleeds. The Veteran stated that he had "nose bleeds since he was a kid...," but has them more frequently as an adult. An April 1980 STR noted complaints of hay fever and nose bleeds x 3 days and hay fever. The Veteran was assessed with surface capillary rupture possibly due to sneezing and referred to an ears, nose, and throat doctor.

A March 1988 STR noted epistaxis probably due to dry winter air. May 1991, July 1992, and April 1998 Report of Medication Examinations reflect normal sinuses and nose. The Veteran stated that he was in "good health," but had nose bleeds.

A January 1995 VA examination noted that the Veteran's nasal septum had a mild S-shaped deformity. He was diagnosed with a deviated nasal septum.

An August 1998 VA examination diagnosed the Veteran with recurrent epistaxis. The Veteran gave a history of recurrent nose bleeds since the Persian Gulf War. There was no apparent cause. The examiner, however, mentioned that the Veteran had chronic maxillary sinusitis in the context of his discussion of etiology.

An April 2000 treatment record noted that the Veteran had nasal septal deviation with turbinate hypertrophy and underwent surgery for it. (See Records from Dr. Smith April 2000 to May 2001). 

A September 2001 Report of Medical History and Examination reflected no complaints of deviated septum or nose bleeds. An August 2005 Report of Medical examination reflected a normal nose. A September 2006 computed tomography (CT) of the sinus noted no significant deviation of the nasal septum.

A January 2007 VA treatment record noted that nasal septum was straight. A September 2007 private examination noted a history of surgery for a deviated septum in 1994. VA treatment records dated from July 2010 to April 2011 noted that the Veteran requested a nasal wash device and saline solution.

An October 2008 written statement from the Veteran's wife attests in part, that he complained of nose bleeds, nasal obstruction, and deviated septum during service.

The Veteran was clearly diagnosed with a deviated septum in service in January 1995 and has had chronic nose bleeds during service.  Further, the Veteran, wife, and "buddy" are competent to observe such continuous symptoms as to a crooked nose and nose bleeds. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The lay assertions are found to be credible for the purpose of establishing a continuity of symptomatology referable to having nose bleeds and skin rashes with onset in service as they are consistent with earlier and more probative statements recorded at the time of service, STRs, and treatment records.

The evidence is in equipoise as to whether the Veteran's currently diagnosed deviated septum and epistaxis are related to his period of active service. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).

There can be no doubt that further medical inquiry could be undertaken with a view towards clarifying the medical evidence. However, such a course would prove futile in view of diagnoses (and symptomatology) related to his nose/sinuses during service and continuously after service, to include his service-connected maxillary sinusitis, allergic rhinitis.

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's deviated septum and epistaxis. Id.

Irritable Bowel Syndrome and Diverticulitis

The record indicates that the Veteran has complained of various gastrointestinal symptoms at various times during his military service and thereafter. A March 1984 STR noted a history of diarrhea. Upon physical examination, the bowel was normal. The assessment was to rule out gastro-enteritis. In May 1991, July 1992, and April 1997 Reports of Medical History, the Veteran denied stomach or intestinal symptoms and clinical evaluation of the G-U system was normal. In a September 2001 Report of Medical History, the Veteran denied any difficulty with stomach, liver, intestinal trouble, or ulcer. A July 2003 radiology report demonstrated normal bowel gas pattern. In a January 2004 Health Assessment the Veteran denied dermatologic, ENT, GU and GI problems. In a September 2005 Report of Medical History, the Veteran also denied intestinal trouble. However, in a May 2008 private examination, Dr. A. Blough noted that the Veteran denied bowel habit changes or problems, but had complained of both stomach pain and occasional GI problems during and after military service. 

The Veteran underwent a VA examination in August 2010 for IBS. The VA examiner stated that the Veteran's subjective symptoms were not consistent with IBS. He mentioned an August 2010 colonoscopy where the Veteran complained of intermittent diarrhea for the last two years. He noted that a biopsy was taken because of the diarrhea, but the results were not associated with the claims file. 

Significantly, the physician stated that with records made available, the Veteran's current symptoms and lack of objective findings-the Veteran's condition was considered an undiagnosed illness. 

The Veteran is competent to report continuing gastrointestinal symptoms during and after discharge from active service, and the Board finds his account credible. While there is no doubt that further medical inquiry could be conducted, as is noted the benefit-of-the-doubt must be accorded to the claimant when the evidence is in approximate equipoise. The Board is of the opinion that such a balance has been reached with regard to the claim of service connection for IBS and diverticulitis symptoms, such that service connection may be granted under 38 C.F.R. § 3.317(b) as an undiagnosed illness.   


ORDER

New and material evidence having been received, the claim of entitlement to service connection for IBS is reopened, and the appeal is, to that extent, granted.

New and material evidence having been received, the claim of entitlement to service connection for a sleep disorder, to include sleep apnea is reopened, and the appeal is, to that extent, granted.

Service connection for a deviated septum is granted.

Service connection for epistaxis is granted.

Service connection for gastrointestinal signs or symptoms is granted. 

Service connection for diverticulitis is granted.


REMAND

A determination has been made that additional evidentiary development is necessary. Accordingly, further appellate consideration of plantar fasciitis, sleep apnea, and a skin disability will be deferred and remanded for action as described below.

With regard to skin disorders, an August 1979 STR indicates the Veteran was treated for a skin infection. An April 1982 STR noted a rash on the left leg. July 1992 and April 1997 Reports of Medical History reflect complaints of a skin disorder. In a January 1998 written statement, the Veteran stated that he was having problems with his skin (i.e., spotty and scaly). An August 1998 VA skin examination noted complaints of dry, scaling, skin on his legs and buttocks since returning from Desert Storm. Upon examination, the Veteran was diagnosed with chronic eczematous dermatitis on the buttock and legs. The examiner stated that there was no known cause and that it could have first manifested due to adult onset and/or exposure to extreme condition in Desert Storm. A September 2001 Report of Medical History and a January 2004 Report of Medical Assessment reflect a history of skin problems (e.g., acne, eczema, psoriasis, ect.). The Veteran clarified that he had eczema on legs. An August 2005 Report of Medical examination reflected normal skin. A September 2005 Report of Medical History reflects a history of skin diseases. An October 2007 VA examiner diagnosed the Veteran with eczema based on a rash located on his face and legs.

With regard to a sleep disorder, an October 2001 VA treatment record diagnosed the Veteran with a sleep disorder secondary to a medical condition. 

An August 2007 VA examiner diagnosed the Veteran with obstructive sleep apnea that was less likely as not caused by maxillary sinusitis. The examiner's rationale was premised on the fact that obstructive sleep apnea was typically the result of occlusion of the oropharyngeal airway. The VA examiner, however, did not opine as to whether the sleep apnea was aggravated by the service-connected PTSD. Once VA undertakes the effort to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to bilateral pes planus, a September 1981 STR noted reoccurring corns on bilateral feet for four months. A January 1984 STR noted complaints of plantar pain of both feet. In a May 1991, July 1992, and April 1997 Reports of Medical History, the Veteran denied foot problems. However, an April 1997 Report of Medical Examination noted pes planus. In a September 2001 Report of Medical History the Veteran denied foot trouble (e.g., pain, corns, bunions and impaired use of arms, legs, hands, or feet). He also denied bone, joint, or other deformity. However, the September 2001 Report of Medical Examination noted moderate symptomatic pes planus. An August 2005 Report of Medical examination reflected normal feet. In an October 2006 private treatment record, the Veteran complained of intermittent foot pain for years with gradual onset. The symptoms were not related to any precipitating incident or injury. The Veteran was diagnosed with mild plantar fasciitis with severe pes planus. (See also November 2007 VA treatment record).

The claims file reflects that the Veteran filed a Worker's Compensation claim for neck and low back pain. (See October 2009 VA treatment record). The VA claims file does not include records associated with the Veteran's Worker's Compensation claim which may be pertinent to his VA claims. Those records should be obtained and associated with the claims file.

With regard to hemorrhoids, the RO denied the application to reopen the claim in an April 2010 rating decision. The Veteran filed a notice of disagreement in July 2010. Accordingly, the matter is remanded to the RO for the issuance of a statement of a case. See Manlicon v. West, 12 Vet. App. 238 (1999).

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ascertain if he has any medical or other evidence pertaining to sleep apnea, pes planus, and a skin disorder that is not currently of record. Provide authorizations for the release of any records and obtain them. All records and/or responses received should be associated with the claims folder. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

Contemporaneously with the above, obtain information and releases from the Veteran sufficient to retrieve records of his Workman's Compensation claim(s). Obtain all such records and associate them with the claims folder. If the records are not available, make a notation to that effect in the claims folder.

2. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule and complete the following VA examination:

      a. An examination, to ascertain: 

i. Whether the Veteran has bilateral pes planus that was caused or aggravated by any incident of active military service.

ii. The following considerations will govern the examination: 

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner must respond to the questions: 

DOES THE VETERAN HAVE BILATERAL PES PLANUS THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF ACTIVE MILITARY SERVICE?

ii. The examiner's attention is called to the following:

(a) A September 1981 STR noting reoccurring corns on bilateral feet for four months. 

(b)  A January 1984 STR noting complaints of plantar pain of both feet. 

(c) An April 1997 Report of Medical Examination mentioned pes planus. 

(d) A September 2001 Report of Medical History denying foot trouble. 

(e) A September 2001 Report of Medical Examination mentioning moderate symptomatic pes plaus. 

(f) An August 2005 Report of Medical examination finding of normal feet. 

(g) An October 2006 private treatment record noting a history of intermittent foot pain for years with gradual onset. The symptoms were not related to any precipitating incident or injury. The Veteran was diagnosed with mild plantar fasciitis with severe pes planus. 

iii. The examiner must take a complete history from the Veteran as to the onset, nature and progression of symptomatology related to his feet. If there is a medical basis to support or doubt the history provided by the Veteran regarding his bilateral pes planus, the examiner must state this, with a fully reasoned explanation.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule and complete the following VA examination:

      a. An examination, to ascertain: 

i. Whether the Veteran has a sleep apnea that was caused or aggravated by any incident of active military service or by any service-connected disabilities (e.g., of maxillary sinusitis, allergic rhinitis with headaches and/or PTSD).

ii. The following considerations will govern the examination: 

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner must respond to the questions: 

DOES THE VETERAN HAVE SLEEP APNEA THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF ACTIVE MILITARY SERVICE, AND/OR BY THE PRESENTLY SERVICE-CONNECTED DISABILITY (E. G., MAXILLARY SINUSITIS, ALLERGIC RHINITIS AND PTSD), TO ALSO INCLUDE WHETHER SLEEP APNEA WAS MANIFESTED WITHIN ONE YEAR AFTER DISCHARGE FROM SERVICE. 

ii. The examiner's attention is called to the following:

(a) An October 2001 VA treatment record diagnosed the Veteran with a sleep disorder secondary to a medical condition. 

(b) The Veteran reported sleeping difficulty in a January 2004 Report of Medical Assessment.

(c) A May 2007 VA treatment record diagnosed the Veteran with obstructive sleep apnea associated with oxygen desaturation.

(d) An August 2007 VA examination diagnosed the Veteran with obstructive sleep apnea that was less likely as not caused by maxillary sinusitis. The examiner's rationale was premised on the fact that obstructive sleep apnea was typically from occlusion of the oropharyngeal airway. 

iii. The examiner must take a complete history from the Veteran as to the onset, nature, and progression of symptomatology related to his sleep apnea. If there is a medical basis to support or doubt the history provided by the Veteran regarding his sleep apnea, the examiner must state this, with a fully reasoned explanation.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule and complete the following VA examinations:

      a. An examination to ascertain: 

i. DOES THE VETERAN HAVE A SKIN DISORDER THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF SERVICE, INCLUDING HIS ALLEGED EXPOSURE TO ANTHRAX, OR BY MEDICATIONS PRESCRIBED FOR ANY SERVICE-CONNECTED DISORDER?

ii. The following considerations will govern the examination: 

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner must respond to the questions: 

(c) The examiner's attention is called to the following:

5. The RO/AMC must issue a SOC to the Veteran and representative addressing the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids. The RO/AMC should return this issue to the Board only if the Veteran timely files a substantive appeal.

6. The RO/AMC should conduct any other appropriate examination and development if deemed necessary. Then readjudicate the claims. If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


